t c memo united_states tax_court triumph mixed use investments iii llc fox ridge investments llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date michael c walch for petitioner rebekah a myers charles b burnett and s mark barnes for respondent memorandum findings_of_fact and opinion buch judge triumph mixed use investments iii llc triumph is subject_to the partnership provisions of the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite triumph was one of a group of entities that were developing a master-planned community on their real property in lehi utah during and the years in issue in an earlier agreement with the city of lehi triumph’s parent entities received additional development credits rights to develop units which doubled the number of units that they could develop however to develop these additional units these entities were required to follow the city of lehi’s development procedures and receive specific development approvals from the city council in following these development procedures the entities’ development plan was approved by the city council however the city council’s approval was contingent on the parent entities’ dedicating real_property to the city and reducing density triumph subsequently transferred acres and big_number development credits to the city of lehi after the transfer the entities received another development approval which allowed them to develop some of the additional units pursuant to the earlier agreement with the city on it sec_2011 return triumph claimed an dollar_figure charitable_contribution_deduction for the transfer the commissioner issued a notice of final_partnership_administrative_adjustment fpaa for triumph’ sec_2010 and sec_2011 returns the commissioner determined that triumph could not deduct the charitable_contribution reported for the commissioner also determined that triumph had unreported gross_receipts and net_earnings_from_self-employment in the same amount for and the commissioner determined that triumph could not deduct a long- term capital_loss or a bad_debt for the commissioner also determined that sec_6662 and b accuracy-related_penalties should apply for the years in issue triumph is not entitled to a charitable_contribution_deduction for triumph transferred the real_property and development credits in exchange for a development plan approval and with the expectation of a future development plan approval because these benefits have substantial value and the tax_matters_partner did not report or value these benefits triumph is not entitled to a charitable_contribution_deduction with respect to the other adjustments we find that the commissioner failed to show some substantive evidence of unreported gross_receipts for and therefore triumph does not have unreported gross_receipts for conversely the gross_receipts were reported for and we find that the tax_matters_partner failed to meet its burden to show that triumph did not have taxable gross_receipts because the tax_matters_partner failed to establish the basis of the property 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar transferred in a settlement triumph is not entitled to a long-term_capital_loss deduction however triumph is entitled to a bad_debt deduction because the debt was proximately related to triumph’s trade_or_business and became worthless because triumph had gross_receipts for that were not reported as net_earnings_from_self-employment triumph must recognize the gross_receipts as net_earnings_from_self-employment with respect to the accuracy-related_penalty the commissioner established that triumph acted negligently with respect to the portion of the underpayment attributable to the charitable_contribution_deduction but the commissioner did not show that it acted negligently with respect to the other adjustments the penalty for an underpayment due to a substantial_understatement_of_income_tax is applicable as it relates to an adjustment to partnership items if the statutory threshold for that penalty is met at the partner level the tax_matters_partner did not show that triumph had reasonable_cause and acted in good_faith findings_of_fact triumph’s principal_place_of_business was in utah when it timely petitioned i the traverse entities during the years in issue triumph was one of a group of related companies that were developing real_property traverse property in lehi utah triumph was a limited_liability_company organized in the state of utah triumph was formed in to own purchase acquire and finance commercial real_estate projects fox ridge investments llc fox ridge is the tax_matters_partner of triumph triumph was owned by fox ridge and by mountain home development corp mountain home fox ridge was a limited_liability_company that was classified as a partnership and mountain home was a corporation ted heap was the chief_executive_officer of triumph fox ridge and mountain home triumph owned of mountain cove investments ii llc mountain cove triumph fox ridge and mountain home collectively traverse entities owned the traverse property the traverse property consisted of approximately big_number acres which encompassed a mixture of relatively flat land gentle rolling foothills and steep mountains including a central canyon which was in the center of the traverse property the traverse entities were developing the traverse property into a master- planned community in a multiyear development that became known as the traverse mountain development the traverse property was zoned as a planned community 2mr heap indirectly owned -17 of fox ridge and mountain home ii the city of lehi development procedures planned community zones are reserved for large master-planned areas that have a mixture of land uses including commercial and mixed residential when the city of lehi zones an area as a planned community the developers must follow a set of procedures before developing the property for instance the property cannot exceed a maximum density of units per acre additionally the property must maintain at least as open space which is defined as undeveloped natural grounds the city of lehi’s preference is for the property owner to contribute open space to the city however other options are available for open space the city council must approve development plans the development review committee and the planning commission first review the plans before they are submitted to the city council the development review committee reviews comments on and recommends suggestions for the proposed plan the proposed plan version is then sent to the planning commission the planning commission reviews applications hears testimony and recommends to the city council whether to approve the proposed plan the city council reviews the proposed plan submitted by the planning commission and then makes a determination developers must have three plans approved by the city council before they can develop a property a concept plan an area plan and a subdivision plat or site plan a concept plan is a basic general land use guide for the property the concept plan sets the density of the residential areas commercial areas and open space areas the city of lehi’s policy is to take a concept plan through a public hearing process which allows residents to voice their concerns because it sets the framework for the future development after the concept plan is approved a developer can proceed with an area plan an area plan is a detailed and technical land use plan it is based on an approved concept plan the area plan uses maps figures and tables to show the specific residential uses commercial uses and open space area plans lay out the density levels in each development zone every zone has a maximum number of units that can be built this number cannot be changed unless the zone is a flex zone a flex zone is an area where the lot size is not defined and the number of units allocated to it can be transferred to a different part of the area plan transferring credits from a flex zone to another designated area or changing the layout of a flex zone are the only revisions that can be made to an area plan without the city council’s approval after the city council has adopted the area plan a developer can prepare a subdivision plat or site plan the subdivision plats or site plans are the most detailed they define the boundaries for streets and lots for the development after these plans are approved the developer can move forward with construction iii purchase of the property in fox ridge purchased the traverse property and other noncontiguous property from utah valley land co for dollar_figure when fox ridge purchased the traverse property fox ridge and mountain home succeeded utah valley land co under its annexation and development agreement with the city of lehi in this agreement the city of lehi annexed the property and zoned it as a planned community the city of lehi agreed that the property owner could develop big_number residential units and big_number square feet of commercial space the parties attached a concept plan to the annexation and development agreement which followed the parties’ agreement iv development of the property after purchasing the traverse property the traverse entities frequently interacted with the city of lehi and the city council regarding the development of the traverse property mountain home represented triumph before the city a the area plan in the city council approved and adopted the traverse entities’ area plan area plan the area plan reflected a master-planned development the plan designated the land to be developed in different phases and included areas designated as commercial mixed-residential community- facility and open space the area plan showed that approximately half of the traverse property would be developed into residential and commercial use and that the other half of the property would remain open space the plan used all big_number units in a mixture of low- medium- and high-density development primarily in the lower flat half of the property the plan also provided roughly big_number acres of open space in the northern portion of the property the central canyon was carved out of the open space and designated for high- and low-density residential units in approving the area plan the city council provided that i f a conflict exists between the annexation and development agreement and this area development plan the area development plan controls b the cabela’s retail inc deal after purchasing the traverse property the traverse entities wanted an initial buyer to start the commercial portion of the development they found cabela’s retail inc cabela’s the traverse entities cabela’s and the city of lehi entered into an agreement in which the traverse entities transferred real_property to cabela’s after this transfer fox ridge mountain home and the city of lehi amended the annexation and development agreement by this amendment the city of lehi increased the traverse entities’ development credits fox ridge mountain home and the city of lehi agreed that the traverse property had big_number acres approved for development and that fox ridge and mountain home could develop big_number residential units with an additional big_number bonus units if the units were developed in the commercial area the city council increased the density again in approving two new concept plans for the traverse property in and in the amended concept plans fox ridge and mountain home received additional acreage and development credits the two concept plans increased the total acreage to big_number and the total number of units to big_number 3mr heap believed the real_property to be worth dollar_figure million by the traverse entities had either built or platted big_number units the traverse entities had received loans totaling more than dollar_figure to develop these units from a group of entities collectively called the perry entities these loans were secured_by trust deeds which encumbered portions of the traverse property c approval of the new concept plan the traverse entities needed a new concept plan to develop the additional development credits granted in connection with the cabela’s deal by fox ridge and mountain home had rights to develop big_number units however the area plan approved only big_number units for development to develop the additional units the traverse entities were required to follow the development procedures to comply with the development procedures mountain home created a new concept plan in concept plan the concept plan proposed to develop big_number units in this plan the central canyon was designated as a flex area meaning that units could be transferred to the central canyon from other designated areas 4the perry entities consisted of l h perry investments llc l r h perry investment llc perry homes utah inc perry development llc perryhomes inc perry associates inc and perry associates inc employee profit sharing plan during a meeting on date mountain home requested that the development review committee review the concept plan after reviewing the concept plan the development review committee stated that the city of lehi wanted all open space areas to be dedicated to the city and the areas will be defined by the area plan - the open space dedication should occur concurrently with the recording of the new area plan following that meeting the city of lehi residents emailed the city’s planning director for the project to convey their objections to the concept plan the residents were upset because the concept plan doubled the number of units from the area plan mr heap viewed the residents’ concerns as typical of residents in a master-planned development because they don’t want anybody else to develop after their house is built on date the planning commission met but did not approve the concept plan dozens of the residents of the traverse mountain development attended and spoke in opposition to the concept plan one resident brought a petition with to signatures of residents opposing the 5the record is inconsistent regarding when the concept plan was reviewed by the development review committee the parties stipulated that the review took place at the date meeting because of the discrepancies we will use the date in the parties’ stipulation concept plan the planning commission tabled the item to allow time to understand the issues better mountain home created an amended concept plan amended concept plan mr heap believed that the concept plan needed to decrease density in order to move forward the amended concept plan included the same units as the original plan but it provided that if the traverse entities decided to transfer units into the flex area the total units would not exceed big_number two weeks later the planning commission reconvened and approved the recommendation for the city council to approve the amended concept plan the planning commission agreed to recommend approval of the amended concept plan with a total density of up to big_number units in accordance with the proposed plan and with the following recommendations the city look into a density ‘buy down’ over a twenty year period and t he approximate big_number acres of open space identified in the concept plan be dedicated to the city for open space and passive recreation such as hiking on date the city council held a hearing at which it discussed the amended concept plan mr heap believed that the only thing that matters is the city council approval during this meeting mr heap explained that he was trying to find the best solution for everyone he stated that he had been working on the new area plan since and needed to start construction the city council approved the amended concept plan however in approving the plan the city council explicitly rejected mountain home’s request to exceed big_number units if no units were transferred into the flex area instead the city council approved the amended concept plan based on the following conditions that the open space in the canyon areas be dedicated to the city as proposed in the development review committee’s general comment and by the planning commission that the total number of units is not to exceed big_number which number is to be used in totality even if units are transferred to the business park flex area if any units are transferred to the business park flex area those units are to be taken from the central canyon area at the time the city council granted conditional approval all of the traverse entities’ loans from the perry entities were in default the traverse entities entered into a global_settlement agreement with the perry entities on date in the global_settlement agreement the perry entities agreed to not foreclose and to discharge all of the traverse entities’ obligations in exchange for conveyance of the encumbered property in the agreement the traverse entities agreed to diligently pursue the completion and approval by lehi city with a goal of achieving final approval prior to date of the new area plan in accordance with the approved concept land use plan and they agreed that if the traverse entities failed to receive approval within eight months the perry entities could take over the area plan process fox ridge mountain home and the city of lehi negotiated and agreed to decrease density in exchange for water rights to the traverse mountain development they amended their annexation and development agreement on date the parties submitted that they have worked together to reduce the overall density in the traverse mountain area plan in exchange for the city’s agreement to provide water rights for additional residential dwelling units within the traverse mountain project they agreed that t he number of residential units in the traverse mountain concept plan adopted by the lehi city council are hereby reduced from big_number to big_number a 212-unit reduction the city of lehi agreed to increase the water rights to the units in the traverse mountain development from big_number to big_number units 6fox ridge mountain home and the city of lehi entered into several agreements related to water rights for the units in the traverse mountain development the city of lehi agreed in date to provide water for up to big_number units mountain home finished its amended area plan area plan and the traverse entities needed to get that plan approved the area plan provided that the development would not exceed big_number units mr heap believed that the area plan gave the developer the right to start developing the traverse property he explained that the traverse entities want ed to move forward but it was difficult he said that he wanted to end any conflicts in the city and those relating issues the planning commission met on date and approved the recommendation for the city council to approve the area plan during this meeting mr heap explained that w e are desperately trying to move this forward it’s in everybody’s best interest to move this forward--there are significant financial impacts at trial mr heap explained that his desperation was also related to wanting to make sure that the residents were happy at the end of the meeting the planning commission agreed to approve mountain home’s request for the area plan if the area plan included all revised development review committee comments the traverse entities submitted the area plan to the city council 7the revised development review committee comments are not in evidence d transfer to the city of lehi on date the following transactions occurred fox ridge mountain home and the city of lehi amended their annexation and development agreement they agreed that the date amendment contained factual errors in that the parties agreed only to reduce the number of units by they agreed that the correct number of units immediately following the date amendment was big_number units fox ridge transferred acres to triumph the traverse entities and the city of lehi entered into an agreement for a charitable donation describing the terms of the agreement in this agreement the traverse entities recited that triumph owns real_property and that the traverse entities have disposed of portions of the traverse property and units and have now determined to seek approval of plans for development of their property which would not use all of the units remaining available to them for such development and although such units have value and could be so used the traverse entities now desire to cause the property to be donated to the city in connection and together with an agreed upon reduction of the units available for development of the 8the tax_matters_partner submitted various deeds showing triumph’s ownership of the traverse property triumph owned parcel no we take judicial_notice of the utah county parcel maps see fed r evid b we find that following the transfer from fox ridge triumph owned the traverse property transferred to the city of lehi traverse property of big_number the donated units and the city wishes to accept the property and the donated units from the traverse entities the city of lehi and the traverse entities did not include any value for any consideration received and instead stated that the traverse entities received n o consideration this no consideration clause provided the donation of the property and the donated units by triumph mixed use to the city is a voluntary charitable donation none of the traverse entities nor any party related to any of the traverse entities has received is receiving or proposes to receive any compensation development benefits concessions or approvals of any kind whatsoever including enhancement of any land owned by any of them from the city as consideration for triumph mixed use’s donation of the property and the donated units approval of plans for development of real_property other than the property by the traverse entities is in no way contingent upon or subject_to the donation of the property or the donated units to the city under the terms of the documents the city of lehi did not incur any obligations in connection with the transfer and the traverse entities did not have any recourse if they did not get plan approvals the attorney for the city of lehi agreed that the city did not incur any obligations to provide future approvals to the property owner triumph executed three quitclaim deeds to the city of lehi by which it transferred acres to the city of lehi 9this transfer returned the units to big_number the traverse entities and the city of lehi entered into an assignment of development rights agreement in this agreement the traverse entities agreed that mountain home and fox ridge were joining to the extent of any interest any of them hold or may hold in the donated units and agree and represent to the city that triumph mixed use is the sole owner of the donated units with full rights to transfer same to the city with the completion of all of these events fox ridge and mountain home had returned their development credits to big_number from big_number fox ridge transferred real_property to triumph and triumph transferred acres and big_number development credits to the city of lehi which had the effect of returning the development credits to big_number the contingencies of the amended concept plan being satisfied the amended concept plan was approved e approval of the area plan on date the city council held a hearing in which it approved the area plan after a finding that the area plan was consistent with the amended concept plan and the numerous items to be accomplished as part of approving the area plan v appraisal of the transfer in date triumph retained j philip cook associates llc to appraise the transfer j philip cook and travis e reeves prepared an appraisal dated date they concluded that as of date the market_value of the property and the development credits was dollar_figure using the before and after approach for valuation they did not include any value for consideration received vi triumph’s other business transactions triumph made deals with other corporations involved in the development of the traverse property while awaiting approval of the area plan in triumph pledged its separately owned property to the perry entities to enable mountain home to receive a loan triumph transferred this property to the perry entities when mountain home defaulted on this loan in in triumph made payments on behalf of mountain cove for property taxes and settlement costs mountain cove gave triumph a promissory note in the amount of dollar_figure certifying it would repay triumph later in mountain cove’s property was foreclosed upon mountain cove did not repay triumph vii return preparation and returns in triumph turned to its accountant to file its returns scott rasmuson had been preparing triumph’s forms u s return of partnership income since he ha sec_25 years of experience as a public accountant and is a certified_public_accountant his clients include real_estate developers and construction contractors to prepare triumph’s returns mr rasmuson reviewed triumph’s general ledger its trial balances and its subsidiaries’ and parent entities’ returns he also discussed the returns with triumph’s internal accounting team a return several entries on triumph’ sec_2010 return are relevant to issues before us on it sec_2010 form_1065 triumph reported that it was an investor and that its principal investment was real_estate triumph reported a capital_contribution of dollar_figure it did not report gross_receipts or net_earnings_from_self-employment on a previous return triumph had reported a dollar_figure installment_sale for triumph did not report any payment with respect to that installment_sale mr rasmuson testified that this installment_sale had been improperly reported on triumph’s return he claimed that no sale ever occurred and that triumph’s books_and_records did not reflect such sale b return as with it sec_2010 return several entries on triumph’ sec_2011 return are relevant to issues before us on it sec_2011 form_1065 triumph reported that it was an investor and that its principal investment was real_estate charitable_contribution triumph included a form_8283 noncash charitable_contributions on the form_8283 triumph claimed an dollar_figure noncash charitable_contribution_deduction for transferring acres and big_number development credits to the city of lehi triumph attached the appraisal report prepared by j philip cook associates llc to it sec_2011 return triumph did not report any consideration received gross_receipts triumph did not report gross_receipts or net_earnings_from_self-employment triumph included a form_6252 installment_sale income and reported that it sold real_estate on date that it had acquired in triumph reported that it had dollar_figure of installment income based on a dollar_figure payment and a computed gross_profit_percentage of triumph also reported that it received investment_income of dollar_figure triumph had previously reported on its return that it sold this property to mountain home and that triumph had a cost_basis of dollar_figure during trial mr rasmuson testified that the transaction was not an installment_sale between triumph and a related_party instead as he saw it it was a transaction between a related_party and chapel ridge investments iii chapel ridge and the obligation was contributed to triumph as a capital_contribution in he explained that in the installment_obligation was paid_by a property transfer that satisfied the installment_obligation with principal and interest the tax_matters_partner did not provide any documentation regarding this transaction long-term_capital_loss triumph included a schedule d capital_gains_and_losses on which it reported an dollar_figure long-term_capital_loss triumph reported that it acquired the real_property in that the property had a cost_basis of dollar_figure and that it sold it on date for dollar_figure triumph used the dollar_figure loss to offset the installment_sale income of dollar_figure thus triumph reported a dollar_figure net_long-term_capital_loss this loss relates to the real_property that triumph had pledged to the perry entities in as collateral that enabled mountain home to receive a loan from the perry entities mountain home defaulted on the loan in and the traverse entities and related parties and the perry entities entered into an agreement whereby triumph transferred the pledged property to the perry entities in short-term_capital_loss triumph reported a dollar_figure short-term_capital_loss on the schedule d this loss relates to a bad_debt deduction in triumph made payments on behalf of mountain cove in exchange triumph received a promissory note mountain cove defaulted on that note triumph claimed a short-term_capital_loss deduction in the amount of the promissory note viii fpaa on date the commissioner issued an fpaa for and to triumph’s tax_matters_partner in the fpaa the commissioner made various adjustments and determined penalties for the commissioner increased gross_receipts by dollar_figure and increased net_earnings_from_self-employment by the same amount for the commissioner disallowed a charitable_contribution_deduction of dollar_figure increased gross_receipts by dollar_figure and increased net_earnings_from_self-employment by the same amount disallowed a long-term_capital_loss deduction of dollar_figure and disallowed a short-term_capital_loss deduction of dollar_figure the commissioner also determined that accuracy- related penalties apply the tax_matters_partner timely filed a petition disputing each adjustment ix trial trial was held in salt lake city utah on october and at trial the court recognized jeremie snowder as a real_estate_valuation expert mr snowder submitted an expert report in which he concluded that the value of the property transferred was dollar_figure during trial the tax_matters_partner submitted copies of certain of triumph’s accounting_records to show tax bases of its property however these records combine the tax bases of all the property owned by the entities opinion with respect to the charitable_contribution_deduction the parties principally dispute whether triumph had the requisite donative_intent we must also decide whether triumph had unreported gross_receipts whether triumph had a long-term_capital_loss whether triumph was entitled to a bad_debt deduction whether triumph failed to report net_earnings_from_self-employment and whether triumph is liable for accuracy-related_penalties we address each in turn i burden_of_proof in general the commissioner’s determinations are presumed correct and a taxpayer bears the burden of proving otherwisedollar_figure the burden_of_proof includes the burden of proving entitlement to any claimed deductiondollar_figure when a case involves unreported income the u s court_of_appeals for the tenth circuit to which this case is appealable has held that the commissioner’s determination of unreported income is entitled to a presumption of correctness once some substantive evidence is introduced demonstrating that the taxpayer received unreported incomedollar_figure once the commissioner introduces some substantive evidence linking the taxpayer with the income the presumption of correctness applies and the burden shifts to the taxpayer to produce substantial evidence overcoming itdollar_figure 10rule a 290_us_111 11rule a 503_us_79 explaining that deductions are a matter of legislative grace 12948_f2d_1188 10th cir 937_f2d_1548 10th cir aff’g tcmemo_1989_552 green v commissioner tcmemo_2016_67 at lamb v commissioner tcmemo_2013_155 at 13mcmullin f 2d pincite erickson v commissioner f 2d pincite green v commissioner at lamb v commissioner at sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability if the taxpayer provides credible_evidence with respect to that issue and also substantiates the item maintains records and cooperates with the commissioner’s reasonable requests for information taxpayers bear the burden of proving that they have met the sec_7491 requirementsdollar_figure the tax_matters_partner raised sec_7491 for the first time in its reply brief its attempt to raise this argument on reply brief is untimely and thus prejudicial to the commissionerdollar_figure moreover even if the tax_matters_partner had properly raised this argument the tax_matters_partner has not shown that triumph has met the requirements of sec_7491 and therefore the tax_matters_partner has not met its burdendollar_figure 14135_tc_471 aff’d 668_f3d_888 7th cir 15kansky v commissioner tcmemo_2007_40 93_tcm_921 16by separate order dated date denying a motion to reopen the record we have addressed the effect of sec_7491 on this case ii charitable_contribution triumph claimed a charitable_contribution_deduction of dollar_figure we must determine whether triumph actually made a charitable_contribution or whether the transfer was part of a quid pro quo arrangement as the commissioner alleges if triumph is entitled to the deduction we must determine the value of that transfer a charitable_contribution principles sec_170 provides that a taxpayer may deduct any charitable_contribution made in the taxable_year a charitable_contribution is defined as a contribution or gift to or for_the_use_of a qualified recipientdollar_figure if a taxpayer makes a charitable_contribution of property other than money the amount of the contribution is the fair_market_value of the property at the time of the contributiondollar_figure the fair_market_value is equal to the price at which the property would change hands between a willing buyer and willing seller having no sec_170 the parties do not dispute that the city of lehi is a qualified recipient 18rolfs v commissioner t c pincite sec_1_170a-1 income_tax regs obligation to buy or sell and having reasonable knowledge of the relevant factsdollar_figure a contribution of property generally will not constitute a charitable_contribution if the contributor expects a substantial benefit in return however a taxpayer may still deduct a contribution of property if the value of the property transferred to charity exceeds the fair_market_value of any goods or services received in exchange and the excess payment is made with the intention of making a gift if the taxpayer claims a deduction for a charitable_contribution then the taxpayer must meet substantiation requirements if the value of the property contributed is dollar_figure or more then the contribution must be substantiated with a contemporaneous written acknowledgment from the qualified recipientdollar_figure the doctrine_of substantial compliance does not apply to excuse compliance with the 19rolfs v commissioner t c pincite sec_1_170a-1 income_tax regs 20477_us_105 the sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration rolfs v commissioner t c pincite 21am bar endowment u s pincite rolfs v commissioner t c pincite sec_1_170a-1 income_tax regs sec_170 substantiation requirements of sec_170dollar_figure moreover if the contributed_property is valued in excess of dollar_figure the taxpayer must obtain a qualified_appraisal and attach the appraisal to the returndollar_figure the commissioner challenges triumph’s deduction on several grounds asserting the transfer was not a charitable_contribution in that it was part of a quid pro quo arrangement in which the traverse entities received development approvals the transfer was not valid because triumph did not own the property or development credits the contemporaneous written acknowledgment was not valid because it did not value the consideration received the appraisal was not a qualified_appraisal and the value of the transfer was overstated the tax_matters_partner disagrees with the commissioner’s arguments and alleges that triumph is entitled to the deduction because we find that the transfer to the city of lehi was part of a quid pro quo arrangement and that triumph has not proven that it made any excess payment the transfer does not qualify as a charitable_contribution therefore we do not need to address the other grounds raised by the commissioner west 17th st llc v commissioner 147_tc_557 durden v commissioner tcmemo_2012_140 103_tcm_1762 sec_170 b quid pro quo exchange in determining whether a payment is a contribution or gift the relevant inquiry is whether the transaction in which the payment is involved is structured as a quid pro quo exchangedollar_figure in ascertaining whether a given payment was made with the expectation of any quid pro quo courts examine the external features of the transactiondollar_figure this determination avoids the imprecise inquiry into the subjective motivations of the taxpayerdollar_figure the relevant question is whether the taxpayer expected a benefit in return for the payment deductibility does not depend on what type of benefit the taxpayer received moreover in determining whether a quid pro quo existed that defeats donative_intent we will not disregard consideration actually received 25490_us_680 rolfs v commissioner t c pincite mcgrady v commissioner tcmemo_2016_233 at 26hernandez v commissioner u s pincite 843_f2d_418 10th cir 27hernandez v commissioner u s pincite christiansen v commissioner f 2d pincite seventeen seventy sherman st llc v commissioner tcmemo_2014_124 at 28christiansen v commissioner f 2d pincite simply because it is hard to quantifydollar_figure on the other hand mere incidental_benefits will not defeat a charitable_contribution deductiondollar_figure the benefit that the taxpayer receives does not have to be financialdollar_figure we have observed that medical educational scientific religious or some other_benefits or privileges may constitute consideration that defeats charitable intentdollar_figure we have found that a transfer of real_property in exchange for development approvals or the expectation of future development approvals is a benefit and precludes a finding of the requisite donative_intent for a charitable giftdollar_figure in seventeen seventy sherman st llc v commissioner tcmemo_2014_124 we denied a taxpayer’s charitable_contribution_deduction because the taxpayer received a zoning change and because the taxpayer expected that a recommendation from the community planning agency would increase the 29derby v commissioner tcmemo_2008_45 95_tcm_1177 3057_tc_239 mcgrady v commissioner at 31seventeen seventy sherman st llc v commissioner at 32seventeen seventy sherman st llc v commissioner at 33see 61_tc_634 sutton v commissioner t c pincite seventeen seventy sherman st llc v commissioner tcmemo_2014_124 pollard v commissioner tcmemo_2013_38 forkan v commissioner tcmemo_1977_195 likelihood that the taxpayer would receive a plan approval in that case the taxpayer owned both a shrine that had previously been designated a landmark and a nearby parking lot the taxpayer wanted to develop the parking lot for commercial use but needed new zoning permits to do so the community planning agency and the taxpayer negotiated and agreed that the community planning agency would recommend approval of a zoning change to allow the taxpayer to develop the parking lot they further agreed that if the zoning change was approved the taxpayer would grant conservation easements to preserve the shrine the zoning application was approved and the taxpayer executed a conservation_easement we denied a deduction for the conservation_easement because the taxpayer granted the easement in exchange for zoning changes and with the expectation that the planning agency’s recommendation would substantially increase the likelihood that the planning board would approve the permitdollar_figure we found that the taxpayer highly valued and negotiated for this recommendation and used the easement as leverage to obtain it because the taxpayer did not value the benefit as part of the quid pro quo exchange we denied the taxpayer’s deduction 34seventeen seventy sherman st llc v commissioner at likewise in pollard v commissioner tcmemo_2013_38 we denied the taxpayer’s charitable_contribution_deduction because the external features of the transaction showed that the taxpayer granted the easement in exchange for approval for his subdivision exemption request in pollard the taxpayer wanted to develop a second home on his property because building a new home would increase the density beyond what was allowed the taxpayer first needed subdivision exemption approval before the board_of county commissioners would approve the exemption plat documents the taxpayer had to grant conservation easements the taxpayer granted the easements and the county exempted his land and approved the development of a second home although the approval of the request was not the final step in the subdivision exemption process the taxpayer conveyed the easements in order to get this approval the court held that the taxpayer’s contribution was part of a quid pro quo exchange and was conveyed as a bargaining chip for approval of the subdivision exemptiondollar_figure upon finding that a taxpayer has received a benefit in exchange for the transfer we employ a two-part test to determine whether the taxpayer may claim any portion as a deduction we must value the transfer and we must value the 35pollard v commissioner at consideration received in exchangedollar_figure but if a taxpayer fails to specify the value of any benefit received then the taxpayer fails to comply with sec_170 and the regulations and no deduction is alloweddollar_figure because we find that triumph’s transfer was part of a quid pro quo arrangement in which triumph received substantial value and the tax_matters_partner failed to value the consideration received we hold that triumph is not entitled to a deduction the external factors demonstrate consideration the tax_matters_partner argues that triumph is entitled to a deduction because it transferred the acres of real_property and big_number development credits without consideration the tax_matters_partner argues that the agreement for charitable_contribution demonstrates that triumph did not receive any consideration or that even if triumph did receive some consideration it was incidental we disagree in exchange for transferring this property triumph received the city council’s approval of the concept plan and the expectation that the city council would approve the area plan 36see rolfs v commissioner t c pincite seventeen seventy sherman st llc v commissioner at sec_1_170a-1 income_tax regs 37seventeen seventy sherman st llc v commissioner at pollard v commissioner at n derby v commissioner t c m cch pincite the transfer of real_property and development credits was integral to the city council’s approval of both plansdollar_figure the external features of the transaction demonstrate that the real_property and development credits were transferred in exchange for the concept plan approval the traverse entities desperately wanted to have their new area plan approved to allow them to develop the additional units received in the cabela’s deal however before the city council would approve the area plan the traverse entities needed to get a new concept plan approved when the traverse entities submitted the new concept plan they were met with public opposition and resistance from the planning commission the obstacles that the traverse entities needed to overcome were the demands for more open space and a reduction in density the city council’s solution was to require the traverse entities to dedicate open space and reduce density before the concept plan was approved after receiving contingent approval the traverse entities finished the area plan and the planning commission approved the traverse entities’ request for 38although triumph was a distinct entity from mountain home which was presenting the plans to the city of lehi mountain home represented triumph before the city moreover the record demonstrates that the traverse entities were working together to develop the traverse property recommendation of area plan approvaldollar_figure triumph subsequently executed the agreement for charitable_contribution thus satisfying the city council’s demand for more open spacedollar_figure at its next meeting the city council approved the area plan thus the traverse entities’ entire course of dealing with the city of lehi shows that triumph transferred the real_property and development credits as part of a negotiation in which the city of lehi received open space and the traverse entities received as a quid pro quo concept plan approval triumph also transferred the real_property and development credits with the expectation that the traverse entities would receive an area plan approval because an area plan was required to closely follow the concept plan the traverse 39the tax_matters_partner argues that the city council’s condition was dropped because it was not re-raised at this hearing we disagree the amended concept plan was explicitly approved with conditions moreover the traverse entities completed the contingencies which shows that they did not treat the condition as having been dropped 40the commissioner has a continuing objection to exhibit 10-p the date amended annexation and development agreement the commissioner argues that this document lacks authenticity we follow the federal rules of evidence sec_7453 see also rule a fed r evid b provides that testimony of a witness with knowledge satisfies the authentication requirements both mr heap and the attorney for the city of lehi identified this document the document is admitted the commissioner’s remaining evidentiary objections are not discussed in his briefs we deem these objections abandoned see 91_tc_524 ndollar_figure entities expected the city council to approve the area plan after satisfaction of the contingencies that they had negotiated for the concept plan indeed the city council approved the area plan on the finding that the traverse entities had satisfied the contingencies in the concept plan approval accordingly we also find that the traverse entities transferred the real_property and development credits because they believed that this transfer would lead to the city council’s approving their area plan the linchpin of the tax matters partner’s argument is that the agreement for charitable_contribution provides that triumph received no considerationdollar_figure we give little or no weight to this provision as explained above we do not look only to the transfer documents we examine the external features of the transactiondollar_figure and the external features of this transaction leave no doubt that triumph 41the tax_matters_partner asserts that the witnesses’ testimony shows that triumph did not receive any consideration mr heap and the attorney for the city of lehi testified that the city council was not required to approve the traverse entities’ development plans we are not persuaded we look to the external features of the transaction to see whether the taxpayer received consideration hernandez v commissioner u s pincite christiansen v commissioner f 2d pincite 42hernandez v commissioner u s pincite christiansen v commissioner f 2d pincite transferred the real_property and the development credits for consideration in the form of approval of the concept plan and the area plan the tax_matters_partner argues that even if we find that triumph received a benefit in exchange for the transfer we should find that it was an incidental benefit of little or no value the tax_matters_partner relies on mcgrady v commissioner tcmemo_2016_233 in which we held that the gift was not conditioned on a return benefit in mcgrady the taxpayers owned two parcels that were surrounded by three other parcels that would be developed into residential units a township in bucks county pennsylvania was committed to conserving the land the taxpayers the township the owner of the surrounding land and a developer discussed conservation and development plans following these negotiations the parties executed a six-step plan in which the taxpayers granted a conservation_easement on the parcel that held their residence made a contribution to a qualified recipient of the second parcel and bought back a u-shaped portion of conserved land that surrounded their residence we found that the taxpayers were entitled to the deduction because they did not receive any return benefitdollar_figure we held that the township acted single-mindedly for a conservation_purpose and the taxpayers had no power to manipulate the 43mcgrady v commissioner at negotiationdollar_figure we explained that w henever a homeowner places a conservation_easement over his property the homeowner in a sense ‘benefits’ by having natural landscapes rather than suburban sprawl in his immediate surroundings b ut petitioners were mere incidental beneficiaries of this action we disagree that the benefit triumph received was merely incidental in mcgrady the only benefit we found was that the taxpayer received a small benefit of privacydollar_figure in this case the traverse entities requested and received approval of their concept plan and expected that their area plan would be approved this is a benefit of considerable value to a real_estate developer thus we conclude that triumph transferred the real_property and the development credits to the city of lehi in exchange for the benefit of their concept plan’s approval and the expectation that it would lead to approval of their area plan we find that this benefit was not incidental to the transfer 44mcgrady v commissioner at 45mcgrady v commissioner at 46mcgrady v commissioner at value of the consideration received when a taxpayer makes a charitable_contribution and receives a benefit the taxpayer’s deduction is limited to the portion of the payment that exceeds the fair_market_value of the goods or services receiveddollar_figure the tax_matters_partner argues that the plan approvals had no value and that the transfer reduced the value of their property we disagree the immediate approval of the concept plan and the ensuing approval of the area plan had significant value the concept plan approval was necessary to enable the traverse entities to develop additional units the approval of the concept plan moved the traverse entities closer to developing the units they acquired in the cabela’s deal indeed mr heap explained that the transaction was beneficial because it was good to move forward the traverse entities also anticipated that their donation to the city would ensure approval of the area plan this approval also had significant value the area plan approval would allow the traverse entities to develop big_number units instead of big_number units and following the transfer the area plan was approved because we find that triumph received a significant benefit and the tax_matters_partner failed to report or establish the value 47rolfs v commissioner t c pincite sec_1_170a-1 income_tax regs of the consideration received we find that triumph is not entitled to a charitable_contribution deductiondollar_figure in conclusion the traverse entities’ entire course of dealings with the city of lehi demonstrates that triumph received a development plan approval and the expectation of a future development plan approval in exchange for transferring the real_property and development credits we find that triumph received a substantial benefit and also failed to show the value of the consideration thus triumph may not deduct a charitable_contribution iii gross_receipts triumph did not report gross_receipts on it sec_2010 return and did not report the disputed gross_receipts for as taxable on it sec_2011 return in the fpaa the commissioner adjusted triumph’s gross_receipts by dollar_figure and dollar_figure for and respectively 48in failing to value the consideration received triumph may not have satisfied the requirements of sec_170 see viralam v commissioner 136_tc_151 denying a charitable_contribution_deduction for failure to comply with sec_170 when the taxpayer received goods or services but the contemporaneous written acknowledgment did not report any consideration received a unreported income the tax_matters_partner alleges that triumph had no gross_receipts for when a case involves unreported income the u s court_of_appeals for the tenth circuit requires the commissioner to provide substantive evidence that the taxpayer received unreported incomedollar_figure the commissioner determined that triumph had unreported income for of dollar_figure the commissioner contends that a dollar_figure installment_sale occurred in at trial mr rasmuson testified that he improperly reported that amount as an installment_sale in and that triumph’s books_and_records did not reflect the sale the commissioner alleges in his answering brief that triumph’s general ledger shows that in triumph’s receivables from mountain home were reduced from dollar_figure to dollar_figure the commissioner explains that the fpaa erroneously determined that the amount of the reduction was dollar_figure the reduction was actually dollar_figure 49mcmullin f 2d pincite erickson v commissioner f 2d pincite green v commissioner at lamb v commissioner at 50this is the same amount as a capital_contribution that triumph reported on it sec_2010 return the parties do not raise any arguments that the capital_contribution should be adjusted we disagree with the commissioner there is no evidence of unreported income whether dollar_figure or dollar_figure or some other amount for moreover there is no evidence of a transaction that would lead to this income the only discussion of the adjustment comes from mr rasmuson who credibly testified that he improperly reported an installment_sale but that triumph’s books_and_records did not reflect the sale we hold that the commissioner did not provide substantive evidence linking triumph with any unreported income accordingly triumph does not have unreported gross_receipts for b additional income the tax_matters_partner alleges that triumph has no unreported gross_receipts for the commissioner determined that triumph had unreported gross_receipts of dollar_figure for from the sale of property to mountain home and that the tax_matters_partner did not establish any basis in the property the tax_matters_partner acknowledges that in there was a transfer of property to triumph for dollar_figure and that triumph reported the payment as installment_sale income and interest the parties agree this payment stems from a installment_sale of real_property for dollar_figure however the tax_matters_partner claims that the installment_sale occurred between a related_party and chapel ridge and that the indebtedness on that sale was contributed to triumph in we find that the tax_matters_partner has not met its burden although the tax_matters_partner alleges that triumph was not involved in the installment_sale until the obligation was contributed to triumph in the tax_matters_partner did not produce any evidence other than uncorroborated testimony of mr rasmuson we are not required to accept such testimonydollar_figure the tax_matters_partner did not produce any evidence of a novation of the installment_obligation or any evidence that triumph replaced the seller in the transaction thus we find that the tax_matters_partner has not met its burden we sustain the commissioner’s determination iv long-term_capital_loss the tax_matters_partner alleges that triumph sustained a long-term_capital_loss in sec_165 generally permits taxpayers to deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1001 provides that the loss is the excess of the adjusted_basis over the amount_realized losses from sales or exchanges of capital_asset sec_51see 87_tc_74 are allowed as deductions only to the extent provided in sec_1211 and dollar_figure the tax_matters_partner asserts that triumph had a long-term_capital_loss of dollar_figure in the tax_matters_partner alleges that triumph is entitled to deduct a long-term_capital_loss because it provided mountain home real_property to be used as collateral mountain home defaulted on that loan the perry entities went to foreclose and triumph conveyed the property in lieu of foreclosure we disagree triumph is not entitled to a long-term_capital_loss deduction because the tax_matters_partner did not establish triumph’s basis to claim a loss deduction the taxpayer must establish its basisdollar_figure although the tax_matters_partner alleges that it tracked basis the evidence shows total basis tracked by entity rather than by specific properties there is no evidence of triumph’s basis in the property transferred to the perry entities triumph may not deduct the loss v bad_debt deduction the tax_matters_partner asserts that triumph had a short-term_capital_loss of dollar_figure in from worthlessness of a promissory note executed in its favor by sec_165 sec_1001 mountain covedollar_figure sec_166 allows taxpayers to deduct any debt that becomes worthless within the taxable yeardollar_figure sec_166 limits the general_rule and provides that noncorporate taxpayers must treat nonbusiness bad_debts as losses from the sale_or_exchange of a short-term capital_asset and can claim the loss only for the year in which the debt becomes wholly worthlessdollar_figure the parties agree that the mountain cove note was a nonbusiness_debt for triumph to be entitled to a deduction the tax_matters_partner must show identifiable events occurred to render the debt worthless during the year for which triumph claimed the deductiondollar_figure whether a debt has become worthless is a facts and circumstances determinationdollar_figure legal action to enforce payment is not 54in his answering brief the commissioner conceded that the transfer was a loan rather than a capital_contribution sec_166 sec_166 sec_1211 sec_1212 sec_1_166-5 income_tax regs 57see am offshore inc v commissioner 97_tc_579 58am offshore inc v commissioner t c pincite see also sec_1_166-2 income_tax regs required where the surrounding circumstances indicate that a debt is worthless and legal action would likely not result in satisfactory reliefdollar_figure the tax_matters_partner showed identifiable events that rendered the debt worthless mr rasmuson explained that mountain cove went out of existence in he determined that the debt was worthless on the basis of his familiarity with the books_and_records of mountain cove he reviewed the entries for both entities to make sure they reflected the same information we find his testimony credible accordingly we hold that triumph may deduct the loss vi self-employment_tax the commissioner asserts that triumph should have reported the dollar_figure of gross_receipts attributable to the sale of property to mountain home in as self-employment_income instead of installment income sec_1401 and b imposes a tax on self-employment_income self-employment_income generally means net_earnings_from_self-employment which in turn includes gross_income from a taxpayer’s trade or businessdollar_figure triumph excluded the gro sec_59am offshore inc v commissioner t c pincite sec_1_166-2 income_tax regs sec_1402 sec_1402 see also si boo llc v commissioner t c memo continued receipts from the net_earnings computation and reported the sale as generating a capital gaindollar_figure the tax_matters_partner argues in one sentence in its reply brief that triumph held property for investment instead of in its trade_or_business we disagree the traverse entities were actively engaged in the traverse mountain development during by the end of that year they had developed big_number units on the basis of our finding that triumph had income from the proceeds of sale of real_property in which was related to its trade_or_business we hold that triumph should have included that income in its reported net_earnings from self- employment vii accuracy-related_penalties sec_6221 provides that the applicability of any penalty that relates to an adjustment to a partnership_item is determined at the partnership leveldollar_figure the determination of partnership items in a partnership-level proceeding i sec_61 continued at 62because we find that triumph did not have unreported gross_receipts for triumph did not fail to report net_earnings_from_self-employment for 63see also sec_6226 sec_301_6221-1 proced admin regs conclusivedollar_figure but a partner may file a claim_for_refund to challenge the amount of the computational adjustment or to assert any partner-level defenses that may applydollar_figure sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax that is due to among other things any negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregarddollar_figure a taxpayer is negligent if he fails to maintain sufficient records to substantiate the items in questiondollar_figure negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable and prudent person to be too good to be true 64sec c sec_301_6221-1 and d proced admin regs sec_6662 116_tc_438 67see higbee v commissioner t c pincite sec_1_6662-3 income_tax regs under the circumstancesdollar_figure an understatement of income_tax is substantial when it exceeds the threshold set forth in sec_6662 triumph acted negligently or with disregard of the requirements of sec_170 and the regulations thereunder we have found that the transfer to the city of lehi was a quid pro quo exchange triumph received the concept plan approval and expected approval of its area plan nevertheless triumph reported that the transfer was a charitable_contribution at a fair_market_value determined by an appraisal with no adjustment for the significant consideration received in the development approvals accordingly we find that triumph did not make a reasonable attempt to ascertain the correctness of the charitable_contribution_deduction because it did not adjust the deduction for the consideration receiveddollar_figure the substantial_understatement_penalty is applicable as it relates to an adjustment to partnership itemsdollar_figure whether the understatement exceeds the applicable_threshold for a substantial_understatement_of_income_tax is a sec_1_6662-3 income_tax regs 69see seventeen seventy sherman st llc v commissioner at sec_6221 visionmonitor software llc v commissioner tcmemo_2014_182 at computational determination based on the partners’ informationdollar_figure accordingly we sustain the commissioner’s sec_6662 accuracy-related_penalty on any portion of an underpayment_of_tax that is due to a substantial_understatement_of_income_tax the accuracy-related_penalty will not apply to any portion of the underpayment where the taxpayer establishes that it had reasonable_cause for that portion and acted in good faithdollar_figure the tax_matters_partner alleges that triumph had reasonable_cause and acted in good_faith however the tax_matters_partner failed to present any evidence that triumph had reasonable_cause and acted in good_faith accordingly we find that the tax_matters_partner did not establish reasonable_cause and good_faith at the partnership level to reflect the foregoing decision will be entered under rule sec_301_6221-1 and d proced admin regs sec_6664 higbee v commissioner t c pincite 115_tc_43 aff’d 299_f3d_221 3d cir
